DETAILED ACTION
1	This action is responsive to the amendment filed on June 14, 2022.
2	The cancellation of claims 3-8, 12 and 18-22 is acknowledged. Pending claims are 1-2, 9-11 and 13-15.
3	Claims 1-2, 9-11 and 13-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2015/0086500 A1) teaches a method for coloring eyebrow and hair comprising applying to the hair and eyebrow a cosmetic composition comprising colorants in the amounts of 2 to 10% (see page 1, paragraph, 0026-0027), wherein the cosmetic composition also comprises organic acids include citric acid and lactic acid in the amounts of 1.25 to about 5 wt.%  (see page 1, paragraph, 0016), alcohols include ethanol and isopropanol (see page 2, paragraph, 0021) and wherein the cosmetic composition also comprises glycerol and urea in the amounts of 0.1 to 20% (see page 4, paragraph, 0037). However, the closest prior art of record (US’ 500 A1) does not teach or disclose a coloring composition for coloring an eyebrow comprising one or more of the claimed dye compounds and an alkylene carbonate in the percentage amounts as claimed.  Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of eyebrows coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761